     Case 5:18-cv-00888 Document 89 Filed 06/17/20 Page 1 of 6 PageID #: 720



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                              AT BECKLEY

ESTATE OF LORA MAE BURNS,
by and through,
REBECCA VANCE,
as Administratrix of the Estate of Lora Mae Burns,

                                Plaintiffs,

v.                                                      CIVIL ACTION NO. 5:18-cv-00888

DR. STEPHEN M. COHEN,

                                Defendant.


                           MEMORANDUM OPINION AND ORDER

                Pending is Defendant Dr. Stephen M. Cohen’s motion in limine to exclude certain

medical expenses [Doc. 65] and the Estate of Lora Mae Burns (the “Estate’s”) motion in limine to

exclude certain expert testimony [Doc. 68].



                                                   I.



                Dr. Cohen seeks to exclude “written-off’ or “adjusted” medical expenses from

consideration at trial [Doc. 81 at 1]. Under West Virginia Code § 55-7B-9d, “[a] verdict for past

medical expenses is limited to: (1) [t]he total amount of past medical expenses paid by or on behalf

of the plaintiff; and (2) [t]he total amount of past medical expenses incurred but not paid by on or

behalf of the plaintiff for which the plaintiff or another person on behalf of the plaintiff is obligated

to pay” (2017). Inasmuch as written off or adjusted medical expenses are not actually paid or owed

by Ms. Burns or anyone on her behalf, Dr. Cohen contends they should be excluded at trial.
    Case 5:18-cv-00888 Document 89 Filed 06/17/20 Page 2 of 6 PageID #: 721



               Opposing the motion, the Estate contends that the subject expenses are governed

by West Virginia Code § 55-7B-9a. Section 55-7B-9a allows for a post-trial adjustment of a verdict

for “collateral source payments” received by the plaintiff. The Medical Professional Liability Act

(“MPLA”) defines “collateral source” as “a source of benefits or advantages for economic loss

that the claimant has received” from specified contracts or public programs. Id. § 55-7B-2(b).

Specifically excluded from the definition of “collateral source” payments are “any amount that a

group . . . or health care provider agrees to reduce, discount or write off of a medical bill.” Id.

               Section 55-7B-9d limits the verdict to amounts paid or owed; section 55-7B-9a

correspondingly allows for a subsequent adjustment of the verdict for collateral source payments.

The MPLA makes explicit that written off or adjusted medical expenses are not collateral source

payments by excluding the former from the definition of the latter. See W. Va. Code § 55-7B-2(b).

               In deciding a similar motion, my colleague Judge Chambers -- the longest serving

Speaker of the West Virginia House of Delegates -- concluded that the post-trial adjustment for

collateral sources “does not limit or usurp” the statutory pronouncement that a verdict be limited

to the medical expenses actually paid or owed. See Goodman v. United States No. 3:16-cv-5953,

2018 WL 3715740, *10 (S.D. W. Va. Aug. 3, 2018). So reasoning, Judge Chambers excluded at

trial those medical expenses in excess of the amounts paid or owed. See id.

               Inasmuch as written off or adjusted expenses are neither paid nor obligated to be

paid by Ms. Burns or anyone on her behalf, they cannot be considered damages at trial under the

plain language of the MPLA. See W. Va. Code § 55-7B-9d (“A verdict for past medical expenses

is limited to: (1) [t]he total amount of past medical expenses paid by or on behalf of the plaintiff;

and (2) [t]he total amount of past medical expenses incurred but not paid by on or behalf of the

plaintiff for which the plaintiff or another person on behalf of the plaintiff is obligated to pay.”).



                                                   2
    Case 5:18-cv-00888 Document 89 Filed 06/17/20 Page 3 of 6 PageID #: 722



                                                 II.


               Also pending is the Estate’s motion to exclude the expert testimony of Dr. John J.

Thomas. Per Dr. Cohen’s disclosure pursuant to Federal Rule of Civil Procedure 26(a)(2), Dr.

Thomas is an expert in general surgery expected to testify regarding the standard of care, causation,

and damages [See Doc. 82-1]. Specifically, Dr. Thomas opines that the White Sulphur Springs

Center (“WSSC”) and Dr. Ragsdale, caring for Ms. Burns upon her discharge from the hospital

following the percutaneous endoscopic gastrostomy (“PEG”) tube procedure, should have referred

Ms. Burns to the emergency room upon learning the tube had been removed [See id. at 6].

Accordingly, Dr. Thomas is expected to testify that Ms. Burns’s death was partially or entirely

attributable to the WSSC’s and Dr. Ragsdale’s failure to immediately refer Ms. Burns to the

hospital.

               The Estate cites two bases to exclude the expert testimony of Dr. Thomas [See Doc.

82]. First, the Estate contends that Dr. Thomas’s testimony is irrelevant under a “loss of chance”

theory of recovery [See id. at 4-5]. The Supreme Court of Appeals defined the “loss of chance”

theory in Thornton v. CAMC, Etc., 172 W. Va. 360, 305 S.E.2d 316 (1983), as follows:

       Where a plaintiff in a malpractice case has demonstrated that a defendant’s acts or
       omissions have increased the risk of harm to the plaintiff and that such increased
       risk of harm was a substantial factor in bringing about the ultimate injury to the
       plaintiff, then the defendant is liable for such ultimate injury.

Thornton, 172 W. Va. at 361. In 2003, the Legislature codified the “loss of chance” theory in the

MPLA:

       If the plaintiff proceeds on the “loss of chance” theory, i.e., that the health care
       provider’s failure to follow the accepted standard of care deprived the patient of a
       chance of recovery or increased the risk of harm to the patient which was a
       substantial factor in bringing about the ultimate injury to the patient, the plaintiff
       must also prove, to a reasonable degree of medical probability, that following the
       accepted standard of care would have resulted in a greater than twenty-five percent

                                                 3
    Case 5:18-cv-00888 Document 89 Filed 06/17/20 Page 4 of 6 PageID #: 723



       chance that the patient would have had an improved recovery or would have
       survived.

W. Va. Code § 55-7B-3(b).

               Relying on the language in Thornton and section 55-7B-3(b), the Estate contends

that “only the care Dr. Cohen gave to Ms. Burns on December 15, 2015 [sic] is in question” and

“[n]o other evidence as to any negligence by a third party after Dr. Cohen’s treatment is relevant

to this action” under a loss of chance theory [Doc. 82 at 4-5]. But the Estate has not triggered

liability under a loss of chance theory as a matter of law. To do so, the Estate must establish that

Dr. Cohen deviated from the accepted standard of care, that the breach increased the risk of harm

to the patient which was a substantial factor in the death of Ms. Burns, and that following the

established standard of care would have resulted in a greater than twenty five percent chance that

Ms. Burns would have survived. See W. Va. Code § 55-7B-3(b). The Estate did not move for

summary judgment on this basis, nor has it proffered evidence sufficient to impose loss of chance

liability upon Dr. Cohen as a matter of law. Absent evidence sufficient to trigger loss of chance

liability as a matter of law, Dr. Cohen is entitled to counter it by introducing evidence of negligence

attributable to Dr. Ragsdale and WSSC. Expert opinion testimony in that vein is not prohibited as

a matter of law by W. Va. Code § 55-7B-3(b).

               Second, the Estate contends that Dr. Thomas “should not be allowed to testify as

an expert in geriatric medicine or nursing home care because he was not identified as an expert in

said fields” [Doc. 82 at 5]. Dr. Cohen disclosed Dr. Thomas as an expert in general surgery

pursuant to Federal Rule of Civil Procedure 26(a)(2) on February 8, 2019 [Doc. 82-1]. In the

disclosure, Dr. Thomas “expected to testify regarding standard of care, causation and damages”

[Id.]. Attached to the disclosure is a report in which he states, in pertinent part, “[i]n my opinion,

it was reasonable for Dr. Cohen to believe that in the event of PEG tube dislodgment, the nursing

                                                  4
    Case 5:18-cv-00888 Document 89 Filed 06/17/20 Page 5 of 6 PageID #: 724



home would contact Dr. Cohen. Further, after the PEG tube was dislodged at White Sulphur

Springs Center, Dr. Cohen should have been informed of this fact” [Id. at 6].

               The Court discerns no defect in Dr. Cohen’s Rule 26(a)(2) report given this

expected testimony. Assuming the disclosure was nevertheless deficient, our Court of Appeals has

prescribed the following factors for determining whether a nondisclosure of evidence is

substantially justified or harmless under Rule 37(c)(1):

       (1) the surprise to the party against whom the evidence would be offered; (2) the
       ability of that part to cure the surprise; (3) the extent to which allowing the evidence
       would disrupt the trial; (4) the importance of the evidence; and (5) the nondisclosing
       party’s explanation for its failure to disclose the evidence.

Southern States Rack & Fixture, Inc. v. Sherwin Williams Co., 318 F.3d 592, 597 (4th Cir. 2003).

The Estate cannot claim surprise. Dr. Thomas disclosed this opinion in his February 8, 2019, report

and during his deposition on September 23, 2019. This same consideration effectively nullifies

any concerns otherwise raised by factors two, three, and five. The fourth factor weighs decidedly

in Dr. Cohen’s favor, inasmuch as the testimony is important to Dr. Cohen’s theory that Dr.

Ragsdale and WSSC are partially or primarily at fault for Ms. Burns’s death.

               The Estate is, of course, free to challenge at trial Dr. Thomas’s qualifications in the

areas of geriatric medicine or nursing home care. The Court, however, concludes that Dr.

Thomas’s testimony is not barred based upon a deficiency in substantive disclosure or timeliness.



                                                 III.



               Accordingly, Dr. Cohen’s motion in limine to exclude certain medical expenses

[Doc. 65] is GRANTED and the Estate’s motion in limine to preclude certain expert testimony

[Doc. 68] is DENIED.

                                                  5
    Case 5:18-cv-00888 Document 89 Filed 06/17/20 Page 6 of 6 PageID #: 725



              The Clerk is directed to send a copy of this Memorandum Opinion and Order to all

counsel of record and any unrepresented parties.



                                                         ENTERED: June 17, 2020




                                               6
